               Case: 1:20-cv-07431 Document #: 1-1 Filed: 12/16/20 Page 1 of 4 PageID #:4
                                               ,
Return Date: No returndate sehecluied
Hearing Date: No hearing scheduled
Courtroom Number: No hearing scheduled                                   FILED
Location: No hearing scheduled
                                                                         11/6/2020 10:26 AM
                           IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS DOROTHY BROWN
                                                                         CIRCUIT CLERK
                                 COUNTY DEPARTMENT, LAW DIVISION         COOK COUNTY, IL
                                                                         2020L011908
             LAURA SYKES,

                           Plaintiff,

                   v.

           OUTBACK STEAKHOUSE OF FLORIDA,
           LLC,

                          Defendant.

                                                COMPLAINT AT LAW

                   NOW COMES the Plaintiff, LAURA SYKES, by and through her attorneys,

           DEUTSCHMAN & SKAFISH, P.C., complaining of the Defendant, OUTBACK STEAKHOUSE

           OF FLORIDA, LLC, and states as follows:

                   1.     That on and prior to October 12, 2019; the Defendant, OUTBACK STEAKHOUSE

           OF FLORIDA, LLC, owned, operated, controlled, maintained and managed a certain restaurant

           known as Outback Steakhouse located at or near 15608 S. Harlem Avenue, in the Village of Orland

           Park, County of Cook, and State of Illinois.

                  2.      That on October 12, 2019, the Plaintiff, LAURA SYKES, was a business invitee

           upon the premises of the restaurant in question, as she was there to eat with family.

                  3.      That at all times mentioned herein, there was in full force and effect a certain statute

          of the State of Illinois commonly known as the Premises Liability Act, Chapter 740, Illinois

          Compiled Statutes, Section 130/1 et sequitur and this complaint is brought pursuant to this statute.

                  4.      That at all times mentioned herein, Defendant, through its agents, servants and

          employees, had the duty to control, manage and maintain the premises with reasonable care so as

          to avoid injury to persons lawfully upon said premises.
     Case: 1:20-cv-07431 Document #: 1-1 Filed: 12/16/20 Page 2 of 4 PageID #:5




       5.      That on the aforementioned date, a defective condition existed in that there was

water on the floor of the restaurant, near the sink in the bar area, on the path commonly used by

customers to go to and from the bathroom.

       6.       That the Defendant had actual notice of the condition as it had been created by its

own employees spilling water and was known to other employees

       7.      That the Defendant knew or should have known that allowing a puddle of water to

exist on the restaurant floor where customers walked, would be hazardous to business invitees and

other members of the public including Plaintiff.

       8.      That on said date, the Plaintiff, while walking to or from the bathroom, was caused

to slip and fall on the water described above.

       9.      That the Plaintiff was injured as a direct and proximate result of the negligence of

the Defendant, through its authorized agents, servants and employees, in causing said condition

and permitting said condition to exist and remain for an unreasonable length of time after

Defendant knew or should have known of its existence.

       10.     That on and prior to October 12,2019, the Defendant, OUTBACK STEAKHOUSE

OF FLORIDA, LLC, by and through their duly authorized agents, servants and employees, were

then and there guilty of one or more of the following negligent acts and/or omissions:

       (a)     Causing its property to contain pooled up water on the floor of the restaurant;

       (b)     Allowing its property to contain pooled up water on the floor of the restaurant;

       (c)    Failing to remove the water from the restaurant floor within a reasonable amount
              of time;

       (d)    Failing to block or barricade a dangerous condition on its property;

       (e)    Failing to properly warn invitees of a dangerous condition on its property with
              signs, cones, or other warning devices; and
     Case: 1:20-cv-07431 Document #: 1-1 Filed: 12/16/20 Page 3 of 4 PageID #:6




        (f)     Being otherwise negligent in causing and allowing the hazardous and dangerous
                condition to exist.

         11.    That as a direct and proximate result of one or more of the foregoing wrongful and

 negligent acts and/or omissions of the Defendant, OUTBACK STEAKHOUSE OF FLORIDA,

 LLC, Plaintiff sustained personal injuries that are permanent in nature, has lost and will in the

 future lose financial gains to which she otherwise would have made and acquired, has been and

 will in the future be kept from attending to her ordinary affairs and duties, has been and will

 become liable for sums of money for hospital and medical care and attention.

        WHEREFORE, Plaintiff, LAURA SYKES, asks judgment of the Defendant, OUTBACK

STEAKHOUSE OF FLORIDA, LLC, in a fair and reasonable sum greater than ($50,000.00)

FIFTY THOUSAND DOLLARS, plus costs of this suit.


                                                    Respectfully s



                                                    By:
                                                       A    ORNEYS FOR PLAINTIFF

 Jeffrey S. Deutschman
 Bradley A. Skaftsh
 DEUTSCHMAN & SKAFISH, P.C.
 77 West Washington Street - Suite 1525
 Chicago, IL 60602
 (312) 419-1600
Atty. No. 63279
jeff@deutschmanlaw.com
brad@deutsclunanlaw.com
20001908        Case: 1:20-cv-07431 Document #: 1-1 Filed: 12/16/20 Page 4 of 4 PageID #:7




                             IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
                                   COUNTY DEPARTMENT, LAW DIVISION

             LAURA SYKES,                                              )
                                                                       )
                             Plaintiff,                                )
e                   V.
o
           OUTBACK STEAKHOUSE OF FLORIDA,
           LLC,

                            Defendant.

r.                                                       222 AFFIDAVIT

                    I, BRADLEY A. SKAFISH, attorney for the Plaintiff, LAURA SYKES, hereby claims

           that the amount of damages sought in this claim exceeds $50,000.00.

                   THE AFFIANT FURTHER SAYE'FH NAUGHT.


                                                         1-109 Certification

                     UNDER PENALTIES AS PROVIDED BY LAW PURSUANT TO                           the Illinois Code of
           Civil Procedure, the undersigned certifies that the statements set forth in       e and correct, except
           as to matters therein stated to be on information and belief and as to such   geed certifies as aforesaid
           that he or she verity believes to be true.

           Date: ii)79 (U20



           DEUTSCHMAN & SKAFISH, P.C.
           77 W. Washington Street
           Suite 1525
           Chicago, Illinois 60602
           (312) 419-1600
